On September 23, 1994, the defendant was committed to the Department of Corrections for a term of ten (10) years for the offense of Count I: Theft, a Felony and Count II: Bail Jumping, a Felony, for suitable placement, which may include an appropriate community based program, facility, or a State correctional institution. Said sentence shall run concurrently with the sentence imposed in Cause No. 9779. It is the recommendation of the court that the defendant participate in the MRT program. Defendant shall receive credit for time served at Missoula County Jail from March 1, 1994, through April 1, 1994, and from June 11, 1994, through date of sentencing, September 23, 1994, in the amount of one hundred thirty-seven (137) days.
On March 16, 1995, the Defendant’s application for review of that sentence was heard by the Sentence Review Division of the Montana Supreme Court.
The Defendant was present and proceeded Pro Se. The state was not represented.
Before hearing the application, the Defendant was advised that the Sentence Review Division has the authority not only to reduce the sentence or affirm it, but also to increase it. The defendant was further advised that there is no appeal from a decision of the Sentence Review Division. The defendant acknowledged that he understood this and stated that he wished to proceed.
After careful consideration, it is the unanimous decision of the Sentence Review Division that the sentence will remain the same as originally imposed.
The reason for the decision is the sentence imposed by the District Court is presumed correct pursuant to Section 46-18-904(3), MCA. The Division finds that the reasons advanced for modification are insufficient to find that the sentence imposed is either inadequate or excessive as is required to overcome the presumption that the sentence is correct.
Done in open Court this 16th day of March, 1995.
Hon. John Warner, Chairman, Hon. Ted Lympus, Member, Hon. Frank Davis, Member.
The Sentence Review Board wishes to thank David Smith for representing himself in this matter.